 


109 HR 4269 IH: Critical Access Hospital Ambulance Payment Reform Act of 2005
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4269 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Gordon introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for cost-based reimbursement for ambulance services furnished directly by, or under arrangements with, a critical access hospital. 
 
 
1.Short titleThis Act may be cited as the Critical Access Hospital Ambulance Payment Reform Act of 2005.  
2.Cost-based critical access hospital ambulance services changes 
(a)In generalSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is amended— 
(1)in subparagraph (B)— 
(A)by striking owned and; and 
(B)by inserting (including when such services are provided by the entity under an arrangement with the hospital) after hospital; and 
(2)by striking the comma at the end of subparagraph (B) and all that follows and inserting the period. 
(b)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2006. 
 
